UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 02/28/17 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Opportunistic Midcap Value Fund SEMIANNUAL REPORT February 28, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 18 Information About the Renewal of the Fund’s Management Agreement 26 FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Midcap Value Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Opportunistic Midcap Value Fund, covering the six-month period from September 1, 2016 through February 28, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After rallying in response to stabilizing commodity prices, improving global economic data, and better-than-expected corporate earnings, stocks and corporate-backed bonds generally produced flat returns in September. Meanwhile, U.S. government securities began to give back previous gains in anticipation of higher inflation and short-term interest-rate hikes from U.S. monetary policymakers. Stock prices moderated in the weeks before U.S. elections in November, but equity markets subsequently rallied to a series of new highs over the remainder of the reporting period as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. In the bond market, yields surged higher and prices fell after the election, while lower rated corporate-backed bonds continued to advance in anticipation of a more business-friendly political climate. U.S. political developments and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation March 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2016 through February 28, 2017, as provided by David A. Daglio, James Boyd, and Dale Dutile, Primary Portfolio Managers Market and Fund Performance Overview For the six-month period ended February 28, 2017, Dreyfus Opportunistic Midcap Value Fund’s Class A shares produced a total return of 14.50%, Class C shares returned 14.05%, Class I shares returned 14.69%, and Class Y shares returned 14.71%. 1 In comparison, the fund’s benchmark, the Russell Midcap ® Value Index (the “Index”), produced a 10.76% total return for the same period. 2 Mid-cap value stocks achieved solid gains over the reporting period amid expectations of changing fiscal, tax, and regulatory policies under a new presidential administration. Strong relative results in the financials, consumer discretionary, real estate, energy, and consumer staples sectors enabled the fund to outperform the Index. The Fund’s Investment Approach The fund seeks to surpass the performance of the Index by investing in mid-cap companies with market capitalizations between $1 billion and $25 billion at the time of purchase. The fund’s portfolio managers identify potential investments through extensive fundamental and quantitative research conducted by the team’s dedicated sector specialists and primary portfolio managers. The fund focuses on individual stock selection (a “bottom-up” approach), emphasizing three key factors: relative value, business health, and business momentum. The fund’s portfolio managers use an opportunistic value approach to identify stocks whose current market prices trade at a large discount to their intrinsic value, as calculated by the portfolio managers. The opportunistic value style attempts to benefit from valuation inefficiencies and underappreciated fundamental prospects present in the marketplace. The portfolio managers use mid-cycle estimates, growth prospects, the identification of a revaluation catalyst and competitive advantages as some of the factors in the valuation assessment. Economic and Political Developments Drove Stocks Higher U.S. stocks across all capitalization ranges fared well over the reporting period as investors’ risk appetites expanded in anticipation of more business-friendly policies from a newly elected U.S. government. Although the Index declined relatively mildly in advance of the vote in November, the election’s widely unexpected outcome sparked a robust market rally that persisted through the reporting period’s end. In this environment, financial stocks advanced amid expectations that rising interest rates would boost banks’ lending margins. The industrials sector climbed in anticipation of greater infrastructure and military spending. Investors in technology companies looked forward to lower corporate tax rates and higher levels of enterprise spending on productivity-enhancing technologies. In contrast, the utilities, consumer staples, and real estate sectors generally fell out of favor when fixed-income securities seemed poised to become more competitive with dividend-paying stocks in a rising interest rate environment. Mid-cap stocks produced higher returns than their large-cap counterparts, but they generally trailed small-cap stocks over the reporting period. In addition, mid-cap value stocks typically outperformed mid-cap growth stocks. Selection and Allocation Strategies Produced Positive Results The fund’s stock selection strategy enabled it to produce significantly higher returns than the Index over the reporting period. Results in the financials sector were bolstered by lenders SLM and 3 DISCUSSION OF FUND PERFORMANCE (continued) Synchrony Financial, which encountered strong demand from borrowers and limited credit losses. Capital markets companies Raymond James Financial and E*TRADE Financial increased their rosters of clients and assets under management. Diversified holding company Leucadia National achieved improved results in its investment banking unit and greater profitability in its meat packing business. Among consumer discretionary companies, media companies Sinclair Broadcast Group and CBS Corp. responded positively to higher advertising sales, and cruise operator Royal Caribbean Cruises saw a recovery in demand as concerns regarding the Zika virus abated. The fund also benefited from underweighted exposure to some of the Index’s weaker segments during the reporting period, including the real estate, energy, and consumer staples sectors. Favorable security selections in these areas further boosted relative results: billboard advertising provider OUTFRONT Media gained value among real estate-related companies, natural gas transporter Cheniere Energy saw greater demand and higher commodity prices, and agricultural products processor Archer-Daniels-Midland benefited from a recovery in grain prices. While disappointments proved relatively mild over the reporting period, the fund’s results in the industrials sector were undermined by car rental company Hertz, where pricing and service changes weighed on quarterly earnings. Results in the materials sector were hurt by Newmont Mining and International Paper, which struggled with lower prices for precious metals and paper, respectively. Finally, in the health care sector, generic drugmaker Mylan lost value amid highly publicized pricing pressures. A Constructive Investment Posture We continue to believe that a sustained U.S. economic expansion is likely to support higher corporate profits, and less stringent tax and regulatory policies could further augment company fundamentals and valuations. Therefore, we have maintained a generally constructive investment posture, including overweighted exposure to the financials, information technology, materials, and health care sectors. In contrast, we have identified relatively few opportunities in the real estate, utilities, energy, and consumer staples sectors. March 15, 2017 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — The Russell Midcap ® Value Index measures the performance of the mid-cap value segment of the U.S. equity universe. It includes those Russell Midcap ® Index companies that are considered more value-oriented relative to the overall market as defined by Russell’s leading style methodology. The Russell Midcap ® Value Index is constructed to provide a comprehensive and unbiased barometer of the mid-cap value market. The index is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true mid-cap value market. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic Midcap Value Fund from September 1, 2016 to February 28, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.19% for Class A, 1.93% for Class C, .90% for Class I and .80% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS February 28, 2017 (Unaudited) Common Stocks - 111.1% Shares Value ($) Automobiles & Components - 1.7% Visteon 214,995 a Banks - 6.1% Huntington Bancshares 2,000,004 28,280,057 KeyCorp 2,349,130 44,093,170 Capital Goods - 9.8% HD Supply Holdings 800,111 a 34,404,773 Hubbell 181,066 21,478,049 Snap-on 211,487 35,882,999 Textron 501,468 23,719,436 Diversified Financials - 27.4% Capital One Financial 187,025 17,554,166 E*TRADE Financial 1,722,982 a 59,460,109 Intercontinental Exchange 202,533 11,570,710 Leucadia National 2,451,149 65,249,586 Raymond James Financial 590,352 46,378,053 SLM 4,896,487 a 58,708,879 Synchrony Financial 1,192,895 43,230,515 TD Ameritrade Holding 566,739 b 22,159,495 Energy - 1.0% Cheniere Energy 250,896 a Exchange-Traded Funds - 1.7% SPDR S&P MidCap rust 63,935 Food & Staples Retailing - .8% US Foods Holding 361,462 Food, Beverage & Tobacco - 3.1% Archer-Daniels-Midland 785,544 Health Care Equipment & Services - 5.8% Boston Scientific 601,088 a 14,756,710 DexCom 338,320 a 26,443,091 Humana 130,950 27,663,187 Insurance - 2.5% Assurant 303,077 6 Common Stocks - 111.1% (continued) Shares Value ($) Materials - 8.6% International Paper 459,825 24,232,777 Mosaic 1,523,257 b 47,510,386 Newmont Mining 542,994 18,592,115 Potash Corp of Saskatchewan 636,949 11,102,021 Media - 3.5% CBS, Cl. B 201,705 13,296,394 Sinclair Broadcast Group, Cl. A 698,164 27,856,744 Pharmaceuticals, Biotechnology & Life Sciences - 5.3% Alexion Pharmaceuticals 187,290 a 24,581,812 Jazz Pharmaceuticals 288,914 a 38,315,775 Real Estate - 1.1% Outfront Media 519,197 c Retailing - 4.4% Bed Bath & Beyond 543,848 21,971,459 LKQ 357,552 a 11,291,492 Williams-Sonoma 387,870 b 18,846,603 Semiconductors & Semiconductor Equipment - 7.6% Lam Research 204,745 24,270,472 Maxim Integrated Products 595,069 26,361,557 Teradyne 965,708 27,464,736 United Microelectronics, ADR 5,685,704 11,598,836 Software & Services - 6.7% Broadridge Financial Solutions 178,266 12,359,182 CommVault Systems 53,880 a 2,642,814 eBay 342,836 a 11,622,140 First Data, Cl. A 1,758,201 a 28,307,036 Nuance Communications 416,652 a 7,095,584 Teradata 555,327 a 17,270,670 Technology Hardware & Equipment - 9.4% Ciena 935,105 a 24,630,666 FLIR Systems 717,316 26,332,670 Hewlett Packard Enterprise 473,596 10,807,461 Keysight Technologies 746,425 a 28,065,580 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 111.1% (continued) Shares Value ($) Technology Hardware & Equipment - 9.4% (continued) Viavi Solutions 2,165,743 a 21,700,745 Transportation - 1.2% Hertz Global Holdings 596,644 a,b Utilities - 3.4% American Water Works 163,469 12,750,582 Calpine 2,349,296 a,b 27,510,256 Total Common Stocks (cost $1,064,303,293) Other Investment - 1.5% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $18,241,746) 18,241,746 d Investment of Cash Collateral for Securities Loaned - .9% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $10,233,467) 10,233,467 d Total Investments (cost $1,092,778,506) 113.5% Liabilities, Less Cash and Receivables (13.5%) Net Assets 100.0% ADR—American Depository Receipt ETF—Exchange-Traded Fund SPDR—Standard & Poor's Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2017, the value of the fund’s securities on loan was $39,269,376 and the value of the collateral held by the fund was $40,193,305, consisting of cash collateral of $10,233,467 and U.S. Government & Agency securities valued at $29,959,838. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. 8 Portfolio Summary (Unaudited) † Value (%) Diversified Financials 23.7 Banks 9.8 Capital Goods 9.8 Technology Hardware & Equipment 9.4 Materials 8.6 Semiconductors & Semiconductor Equipment 7.6 Software & Services 6.7 Health Care Equipment & Services 5.8 Pharmaceuticals, Biotechnology & Life Sciences 5.3 Retailing 4.4 Media 3.5 Utilities 3.4 Food, Beverage & Tobacco 3.1 Insurance 2.5 Money Market Investments 2.4 Exchange-Traded Funds 1.7 Automobiles & Components 1.7 Transportation 1.2 Real Estate 1.1 Energy 1.0 Food & Staples Retailing .8 † Based on net assets. See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES February 28, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $39,269,376)—Note 1(b): Unaffiliated issuers 1,064,303,293 1,315,407,294 Affiliated issuers 28,475,213 28,475,213 Cash 326,307 Receivable for investment securities sold 3,437,879 Dividends and securities lending income receivable 2,159,671 Receivable for shares of Common Stock subscribed 717,595 Prepaid expenses 39,544 1,350,563,503 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,087,526 Payable for shares of Common Stock redeemed 150,636,166 Liability for securities on loan—Note 1(b) 10,233,467 Payable for investment securities purchased 4,045,454 Interest payable—Note 2 772 Accrued expenses 427,100 166,430,485 Net Assets ($) 1,184,133,018 Composition of Net Assets ($): Paid-in capital 913,162,877 Accumulated undistributed investment income—net 2,349,644 Accumulated net realized gain (loss) on investments 17,516,496 Accumulated net unrealized appreciation (depreciation) on investments 251,104,001 Net Assets ($) 1,184,133,018 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 696,590,577 75,768,960 404,603,425 7,170,056 Shares Outstanding 20,052,902 2,432,788 11,698,769 206,982 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended February 28, 2017 (Unaudited) Investment Income ($): Income: Cash dividends (net of $10,097 foreign taxes withheld at source): Unaffiliated issuers 9,763,297 Affiliated issuers 18,120 Income from securities lending—Note 1(b) 38,989 Total Income 9,820,406 Expenses: Management fee—Note 3(a) 5,003,112 Shareholder servicing costs—Note 3(c) 1,929,527 Distribution fees—Note 3(b) 277,226 Prospectus and shareholders’ reports 48,146 Custodian fees—Note 3(c) 45,971 Registration fees 45,189 Directors’ fees and expenses—Note 3(d) 41,110 Professional fees 32,229 Loan commitment fees—Note 2 21,813 Interest expense—Note 2 3,888 Miscellaneous 21,321 Total Expenses 7,469,532 Less—reduction in fees due to earnings credits—Note 3(c) (3,324) Net Expenses 7,466,208 Investment Income—Net 2,354,198 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 63,437,910 Net unrealized appreciation (depreciation) on investments 116,424,533 Net Realized and Unrealized Gain (Loss) on Investments 179,862,443 Net Increase in Net Assets Resulting from Operations 182,216,641 See notes to financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2017 (Unaudited) Year Ended August 31, 2016 Operations ($): Investment income—net 2,354,198 2,846,092 Net realized gain (loss) on investments 63,437,910 33,387,974 Net unrealized appreciation (depreciation) on investments 116,424,533 (9,528,738) Net Increase (Decrease) in Net Assets Resulting from Operations 182,216,641 26,705,328 Distributions to Shareholders from ($): Investment income—net: Class A (150,447) - Class I (1,718,638) (378,487) Class Y (41,145) (201,480) Net realized gain on investments: Class A (34,720,827) (163,514,213) Class C (3,672,816) (18,133,204) Class I (21,342,132) (95,819,995) Class Y (376,578) (12,858,708) Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold: Class A 48,329,671 144,471,285 Class C 4,458,745 9,703,250 Class I 108,169,118 141,009,615 Class Y 571,953 9,901,433 Distributions reinvested: Class A 32,052,597 148,969,232 Class C 3,049,663 14,641,322 Class I 22,018,042 88,032,264 Class Y 312,778 12,714,335 Cost of shares redeemed: Class A (250,291,363) (424,844,330) Class C (14,670,337) (46,692,551) Class I (262,071,526) (562,111,303) Class Y (11,565,365) (69,663,961) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,383,574,984 2,181,645,152 End of Period 1,184,133,018 1,383,574,984 Undistributed investment income—net 2,349,644 1,905,676 12 Six Months Ended February 28, 2017 (Unaudited) Year Ended August 31, 2016 Capital Share Transactions (Shares): Class A Shares sold 1,464,917 4,722,794 Shares issued for distributions reinvested 966,313 5,163,578 Shares redeemed (7,496,979) (13,754,633) Net Increase (Decrease) in Shares Outstanding Class C a Shares sold 148,637 346,788 Shares issued for distributions reinvested 102,372 558,402 Shares redeemed (499,482) (1,629,615) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 3,217,226 4,618,348 Shares issued for distributions reinvested 667,011 3,065,191 Shares redeemed b (7,755,372) (16,927,149) Net Increase (Decrease) in Shares Outstanding Class Y Shares sold 17,577 335,763 Shares issued for distributions reinvested 9,463 442,084 Shares redeemed (365,798) (2,381,985) Net Increase (Decrease) in Shares Outstanding a During the period ended August 31, 2016, 164 Class C shares representing $5,387 were exchanged for 152 Class I shares. b During the period ended August 31, 2016, 6,020,293 shares amounting to $216,790,748 were redeemed-in-kind resulting in a net realized gain on investments of $10,278,766. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2017 Year Ended August 31, Class A Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 31.72 36.97 43.17 38.27 29.47 31.19 Investment Operations: Investment income (loss)—net a .04 .03 (.02) .05 .03 .07 Net realized and unrealized gain (loss) on investments 4.49 .82 (1.79) 9.10 8.83 3.34 Total from Investment Operations 4.53 .85 (1.81) 9.15 8.86 3.41 Distributions: Dividends from investment income—net (.01) - (.05) - (.06) (.23) Dividends from net realized gain on investments (1.50) (6.10) (4.34) (4.25) - (4.90) Total Distributions (1.51) (6.10) (4.39) (4.25) (.06) (5.13) Net asset value, end of period 34.74 31.72 36.97 43.17 38.27 29.47 Total Return (%) b 14.50 c 3.95 (4.72) 25.32 30.11 13.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.19 d 1.21 1.18 1.15 1.18 1.22 Ratio of net expenses to average net assets 1.19 d 1.21 1.18 1.15 1.18 1.22 Ratio of net investment income (loss) to average net assets .27 d .11 (.05) .12 .08 .25 Portfolio Turnover Rate 54.58 c 101.68 74.05 67.49 91.31 71.25 Net Assets, end of period ($ x 1,000) 696,591 796,686 1,071,713 1,417,535 1,079,346 979,628 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended February 28, 2017 Year Ended August 31, Class C Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 28.68 34.26 40.55 36.44 28.22 30.24 Investment Operations: Investment (loss)—net a (.07) (.18) (.29) (.26) (.24) (.16) Net realized and unrealized gain (loss) on investments 4.03 .70 (1.66) 8.62 8.46 3.20 Total from Investment Operations 3.96 .52 (1.95) 8.36 8.22 3.04 Distributions: Dividends from investment income—net - (.16) Dividends from net realized gain on investments (1.50) (6.10) (4.34) (4.25) - (4.90) Total Distributions (1.50) (6.10) (4.34) (4.25) - (5.06) Net asset value, end of period 31.14 28.68 34.26 40.55 36.44 28.22 Total Return (%) b 14.05 c 3.19 (5.41) 24.35 29.13 12.48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.93 d 1.94 1.90 1.92 1.97 2.03 Ratio of net expenses to average net assets 1.93 d 1.94 1.90 1.92 1.97 2.03 Ratio of net investment (loss) to average net assets (.45) d (.62) (.77) (.66) (.72) (.56) Portfolio Turnover Rate 54.58 c 101.68 74.05 67.49 91.31 71.25 Net Assets, end of period ($ x 1,000) 75,769 76,886 116,683 114,179 46,708 22,538 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2017 Year Ended August 31, Class I Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 31.64 36.83 43.01 38.12 29.38 31.21 Investment Operations: Investment income—net a .10 .12 .09 .15 .10 .14 Net realized and unrealized gain (loss) on investments 4.47 .81 (1.78) 9.07 8.77 3.32 Total from Investment Operations 4.57 .93 (1.69) 9.22 8.87 3.46 Distributions: Dividends from investment income—net (.12) (.02) (.15) (.08) (.13) (.39) Dividends from net realized gain on investments (1.50) (6.10) (4.34) (4.25) - (4.90) Total Distributions (1.62) (6.12) (4.49) (4.33) (.13) (5.29) Net asset value, end of period 34.59 31.64 36.83 43.01 38.12 29.38 Total Return (%) 14.69 b 4.23 (4.43) 25.62 30.26 13.71 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 c .90 .89 .90 .97 1.00 Ratio of net expenses to average net assets .90 c .90 .89 .90 .97 1.00 Ratio of net investment income to average net assets .60 c .39 .22 .37 .27 .48 Portfolio Turnover Rate 54.58 b 101.68 74.05 67.49 91.31 71.25 Net Assets, end of period ($ x 1,000) 404,603 492,694 913,852 1,282,578 856,830 155,210 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended February 28, 2017 Year Ended August 31, Class Y Shares (Unaudited) 2016 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 31.72 36.93 43.12 38.12 37.48 Investment Operations: Investment income—net b .10 .16 .13 .19 .02 Net realized and unrealized gain (loss) on investments 4.48 .83 (1.78) 9.17 .62 Total from Investment Operations 4.58 .99 (1.65) 9.36 .64 Distributions: Dividends from investment income—net (.16) (.10) (.20) (.11) - Dividends from net realized gain on investments (1.50) (6.10) (4.34) (4.25) - Total Distributions (1.66) (6.20) (4.54) (4.36) - Net asset value, end of period 34.64 31.72 36.93 43.12 38.12 Total Return (%) 14.71 c 4.40 (4.34) 26.02 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .80 d .78 .80 .83 d Ratio of net expenses to average net assets .80 d .78 .80 .83 d Ratio of net investment income to average net assets .70 d .53 .30 .50 d Portfolio Turnover Rate 54.58 c 101.68 74.05 67.49 91.31 Net Assets, end of period ($ x 1,000) 7,170 17,308 79,397 25,147 1 a From July 1, 2013 (commencement of initial offering) to August 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Opportunistic Midcap Value Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek to surpass the performance of the Russell Midcap ® Value Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 700 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (350 million shares authorized), Class C (125 million shares authorized), Class I (125 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 18 The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 1,272,588,650 - - 20 Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Equity Securities - Foreign Common Stocks † 22,700,857 - - Exchange Traded Funds 20,117,787 - - Registered Investments Companies 28,475,213 - - † See Statement of Investments for additional detailed categorizations. At February 28, 2017, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended February 28, 2017, The Bank of New York Mellon earned $7,690 from lending portfolio securities, pursuant to the securities lending agreement. 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2017 were as follows: Affiliated Investment Company Value 8/31/2016 ($) Purchases ($) Sales ($) Value 2/28/2017 ($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund, Institutional Shares † 18,406,000 14,777,169 33,183,169 - - Dreyfus Institutional Preferred Government Plus Money Market Fund 3,006,949 267,412,053 252,177,256 18,241,746 1.5 Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares † - 144,255,632 134,022,165 10,233,467 .9 Total † During the period ended February 28, 2017, Dreyfus Institutional Cash Advantage Fund was acquired by Dreyfus Institutional Preferred Money Market Fund. (d) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 22 As of and during the period ended February 28, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2017, the fund did not incur any interest or penalties. Each tax year in the three–year period ended August 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2016 was as follows: ordinary income $27,165,334 and long–term capital gains $263,740,753. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 5, 2016, the unsecured credit facility with Citibank, N.A. was $555 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 28, 2017, was approximately $522,100 with a related weighted average annualized interest rate of 1.50%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund's average daily net assets and is payable monthly. During the period ended February 28, 2017, the Distributor retained $10,431 from commissions earned on sales of the fund’s Class A shares and $1,152 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) period ended February 28, 2017, Class C shares were charged $277,226 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2017 , Class A and Class C shares were charged $957,473 and $92,409, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2017, the fund was charged $51,355 for transfer agency services and $4,260 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $3,190. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2017, the fund was charged $45,971 pursuant to the custody agreement. These fees were partially offset by earnings credits of $134. During the period ended February 28, 2017, the fund was charged $5,604 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $782,543, Distribution Plan fees $43,937, Shareholder Services Plan fees 24 $157,881, custodian fees $75,630, Chief Compliance Officer fees $4,670 and transfer agency fees $22,865. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2017, amounted to $726,273,608 and $968,202,697, respectively. At February 28, 2017, accumulated net unrealized appreciation on investments was $251,104,001, consisting of $268,358,254 gross unrealized appreciation and $17,254,253 gross unrealized depreciation. At February 28, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on September 8, 2016, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Broadridge Financial Solutions, Inc. (“Broadridge”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended July 31, 2016 and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Broadridge as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Broadridge used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. 26 Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods, except for the four- and ten-year periods when the fund’s performance was above the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s performance was above the return of the index in five of the ten years shown. The representatives of Dreyfus also discussed the improved performance of the fund for the year-to-date period ended July 31, 2016. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group and Expense Universe medians and the fund’s total expenses were above the Expense Group median and below the Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Broadridge category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement, considered in relation to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, supported the renewal of the Agreement and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. · The Board noted the fund’s improved total return performance. · The Board concluded that the fee paid to Dreyfus supported the renewal of the Agreement in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable 28 to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreement through March 30, 2017. 29 For More Information Dreyfus Opportunistic Midcap Value Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DMCVX Class C:DVLCX Class I:DVLIX Class Y: DMCYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0258SA0217 Dreyfus Opportunistic Small Cap Fund SEMIANNUAL REPORT February 28, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 16 FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Small Cap Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Opportunistic Small Cap Fund, covering the six-month period from September 1, 2016 through February 28, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After rallying in response to stabilizing commodity prices, improving global economic data, and better-than-expected corporate earnings, stocks and corporate-backed bonds generally produced flat returns in September. Meanwhile, U.S. government securities began to give back previous gains in anticipation of higher inflation and short-term interest-rate hikes from U.S. monetary policymakers. Stock prices moderated in the weeks before U.S. elections in November, but equity markets subsequently rallied to a series of new highs over the remainder of the reporting period as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. In the bond market, yields surged higher and prices fell after the election, while lower rated corporate-backed bonds continued to advance in anticipation of a more business-friendly political climate. U.S. political developments and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation March 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2016 through February 28, 2017, as provided by David A. Daglio, James Boyd, and Dale Dutile, Primary Portfolio Managers Market and Fund Performance Overview For the six-month period ended February 28, 2017, Dreyfus Opportunistic Small Cap Fund’s Investor shares returned 21.06%. Between their inception on September 30, 2016 and February 28, 2017, the fund’s Class I shares and Class Y shares produced total returns of 17.39% and 17.36%, respectively. 1 In comparison, the fund’s benchmark, the Russell 2000 ® Index (the “Index”), produced a total return of 12.61% for the six month period. 2 Small-cap stocks achieved solid gains over the reporting period amid expectations of changing fiscal, tax, and regulatory policies under a new presidential administration. Successful security selections in the information technology, financials, consumer discretionary, and materials sectors enabled the fund to outperform the Index. As of September 30, 2016, existing fund shares were renamed Investor Shares. The Fund’s Investment Approach The fund seeks capital appreciation. The fund normally invests at least 80% of its assets in the stocks of small-cap companies. The fund currently considers small-cap companies to be those companies with market capitalizations that fall within the range of companies in the Index. Stocks are selected for the fund’s portfolio based primarily on bottom-up fundamental analysis. The fund’s team of portfolio managers uses a disciplined investment process that relies, in general, on proprietary fundamental research and valuation. Generally, elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company, and the identification of a revaluation trigger. The fund’s portfolio managers invest in securities and sectors that they perceive to be attractive from a valuation and fundamental standpoint. Economic and Political Developments Drove Stocks Higher U.S. stocks fared well over the reporting period as investors’ risk appetites expanded in anticipation of more business-friendly policies from a newly elected U.S. government. Although the Index declined relatively mildly in advance of the vote in November, the election’s widely unexpected outcome sparked a robust market rally that persisted through the reporting period’s end. In this environment, financial stocks advanced amid expectations that rising interest rates would boost banks’ lending margins. The industrials sector climbed in anticipation of greater infrastructure and military spending. Investors in technology companies looked forward to lower corporate tax rates and higher levels of enterprise spending on productivity-enhancing technologies. Energy companies benefited from stabilizing oil prices and the prospect of reduced environmental regulations. In contrast, the utilities, consumer staples, and real estate sectors generally fell out of favor when fixed-income securities seemed poised to become more competitive with dividend-paying stocks in a rising interest rate environment. Small-cap stocks generally produced higher returns than their large-cap and midcap counterparts over the reporting period. 3 DISCUSSION OF FUND PERFORMANCE (continued) Security Selections Produced Positive Results The fund’s stock selection strategy enabled it to produce substantially higher returns than the Index over the reporting period. In the information technology sector, semiconductor company Sierra Wireless benefited from rising demand for communications equipment, payments processor Square addressed an underserved market among small and midsize businesses, and flat panel display maker Universal Display seems poised to dominate the next generation of flat-screen technology. Results in the financials sector were bolstered by student loans provider SLM, which encountered strong demand from borrowers. Banking institutions SVB Financial Group and FCB Financial Holdings climbed in anticipation of higher interest rates and lending margins, and investment manager Raymond James Financial increased its roster of clients and assets under management. Among consumer discretionary companies, media companies Sinclair Broadcast Group, Nexstar Media Group, and Gray Television responded positively to higher advertising sales, more than offsetting weakness in educational publisher Houghton Mifflin Harcourt . In the materials sector, methanol producer Methanex gained value amid rising demand for fuel substitutes in China. While disappointments proved relatively mild over the reporting period, the fund’s results in the health care sector were undermined by Adeptus Health , a developer of stand-alone emergency rooms, which encountered financial and operational issues stemming from previously rapid growth. In the industrials sector, specialty manufacturer Proto Labs encountered sluggish customer demand. Finally, underweighted exposure to the energy sector prevented the fund from participating more fully in its gains. A Constructive Investment Posture We continue to believe that a sustained U.S. economic expansion is likely to support higher corporate profits, and less stringent tax and regulatory policies could further augment company fundamentals and valuations. Therefore, we have maintained a generally constructive investment posture, including overweighted exposure to the information technology, financials, and consumer discretionary sectors. In contrast, we have identified relatively few opportunities in the energy, real estate, utilities, and consumer staples sectors. March 15, 2017 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — The Russell 2000 ® Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 ® Index is a subset of the Russell 3000 ® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership. The Russell 2000 is constructed to provide a comprehensive and unbiased small-cap barometer and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small-cap opportunity set Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic Small Cap Fund from September 1, 2016 to February 28, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2017 † Investor Shares Class I Class Y Expenses paid per $1,000 †† $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2017 ††† Investor Shares Class I Class Y Expenses paid per $1,000 †††† $ $ $ Ending value (after expenses) $ $ $ † From September 30, 2016 (commencement of initial offering) to February 28, 2017 for Class I and Y shares. The existing fund shares were redesignated as Investor shares. †† Expenses are equal to the fund’s annualized expense ratio of 1.10% for Investor shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the actual days in the period). Expenses are equal to the fund’s annualized expense ratio of .93% for Class I and .96% for Class Y, multiplied by the average account value over the period, multiplied by 149/365 (to reflect the actual days in the period). ††† Please note that while Class I and Y shares commenced offering on September 30, 2016, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability. This projection assumes that annualized expense ratios were in effect during the period September 1, 2016 to February 28, 2017. †††† Expenses are equal to the fund’s annualized expense ratio of 1.10% for Investor shares, .93% for Class I and .96% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS February 28, 2017 (Unaudited) Common Stocks - 98.9% Shares Value ($) Automobiles & Components - 1.9% Visteon 218,684 a Banks - 15.0% Ameris Bancorp 123,538 5,966,885 Atlantic Capital Bancshares 164,275 a 2,956,950 Banner 328,836 19,111,948 Columbia Banking System 182,366 7,274,580 FCB Financial Holdings, Cl. A 496,196 a 24,115,126 First Interstate BancSystem, Cl. A 309,398 13,567,102 First Merchants 77,022 3,090,123 Great Western Bancorp 117,180 5,008,273 MGIC Investment 1,832,725 a 19,518,521 Midland States Bancorp 118,891 4,180,208 Pinnacle Financial Partners 164,780 b 11,435,732 Simmons First National, Cl. A 20,720 b 1,191,400 South State 93,430 8,361,985 SVB Financial Group 179,237 a 34,214,551 Capital Goods - 1.4% Simpson Manufacturing 188,652 8,142,220 Thermon Group Holdings 336,271 a 6,779,223 Commercial & Professional Services - 3.2% Knoll 264,079 5,902,166 Steelcase, Cl. A 825,906 13,214,496 TrueBlue 595,268 a 15,447,205 Consumer Durables & Apparel - 1.6% G-III Apparel Group 666,260 a Consumer Services - 1.0% Planet Fitness, Cl. A 480,191 Diversified Financials - 10.0% Donnelley Financial Solutions 322,815 b 7,460,255 FNFV Group 692,985 a 8,627,663 Green Dot, Cl. A 508,164 a 14,894,287 Investment Technology Group 604,896 12,110,018 Landcadia Holdings 301,090 3,259,299 Raymond James Financial 251,940 19,792,406 6 Common Stocks - 98.9% (continued) Shares Value ($) Diversified Financials - 10.0% (continued) SLM 3,443,676 a,b 41,289,675 Energy - 1.5% Arch Coal, Cl. A 229,537 a,b Exchange-Traded Funds - 1.3% iShares Russell 2000 ETF 98,029 b Food & Staples Retailing - .5% US Foods Holding 195,563 a Health Care Equipment & Services - 1.1% Brookdale Senior Living 450,771 a 6,491,102 DexCom 64,680 a 5,055,389 Household & Personal Products - 1.0% Avon Products 2,311,397 a Materials - 5.0% Methanex 670,581 b 34,199,631 OMNOVA Solutions 1,045,045 a 9,666,666 US Concrete 158,242 a,b 9,969,246 Media - 6.4% Gray Television 1,269,450 a 17,264,520 Nexstar Media Group 364,647 25,142,411 Sinclair Broadcast Group, Cl. A 645,165 25,742,083 Pharmaceuticals, Biotechnology & Life Sciences - 9.9% Avadel Pharmaceuticals, ADR 843,622 a 8,993,011 Flexion Therapeutics 502,403 a,b 10,073,180 GW Pharmaceuticals, ADR 117,086 a,b 14,609,991 Revance Therapeutics 683,231 a,b 14,347,851 Sage Therapeutics 410,571 a,b 27,672,485 TherapeuticsMD 4,788,701 a 30,073,042 Retailing - 4.1% Lithia Motors, Cl. A 272,658 b 26,085,191 Office Depot 4,196,156 17,497,971 Semiconductors & Semiconductor Equipment - 3.5% Microsemi 236,307 a 12,245,429 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.5% (continued) Teradyne 901,905 25,650,178 Software & Services - 8.2% CommVault Systems 375,904 a 18,438,091 Criteo, ADR 467,020 a,b 21,940,600 Envestnet 125,609 a,b 4,854,788 Silver Spring Networks 398,548 a 4,886,198 Square, Cl. A 1,886,211 a 32,669,175 Teradata 171,165 a 5,323,232 Technology Hardware & Equipment - 15.5% Ciena 1,208,651 a,b 31,835,867 FLIR Systems 86,932 3,191,274 Infinera 1,728,146 a,b 18,750,384 Keysight Technologies 189,036 a 7,107,754 Lumentum Holdings 168,527 a 7,735,389 Methode Electronics 380,919 15,808,139 Sierra Wireless 758,210 a 21,419,432 Universal Display 309,014 b 26,219,838 Viavi Solutions 3,321,496 a 33,281,390 Transportation - 6.0% ArcBest 187,597 5,505,972 Avis Budget Group 705,647 a 24,401,273 Knight Transportation 468,730 15,327,471 Werner Enterprises 688,323 19,273,044 Utilities - .8% Calpine 478,176 a,b 5,599,441 Dynegy 420,304 a 3,379,244 Total Common Stocks (cost $808,897,989) Other Investment - 1.4% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $15,060,133) 15,060,133 c 8 Investment of Cash Collateral for Securities Loaned - 6.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $72,044,960) 72,044,960 c Total Investments (cost $896,003,082) 107.1% Liabilities, Less Cash and Receivables (7.1%) Net Assets 100.0% ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2017, the value of the fund’s securities on loan was $105,232,430 and the value of the collateral held by the fund was $110,035,153, consisting of cash collateral of $72,044,960 and U.S. Government & Agency securities valued at $37,990,193. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Technology Hardware & Equipment 15.5 Banks 15.0 Diversified Financials 10.0 Pharmaceuticals, Biotechnology & Life Sciences 9.9 Software & Services 8.2 Money Market Investments 8.2 Media 6.4 Transportation 6.0 Materials 5.0 Retailing 4.1 Semiconductors & Semiconductor Equipment 3.5 Commercial & Professional Services 3.2 Automobiles & Components 1.9 Consumer Durables & Apparel 1.6 Energy 1.5 Capital Goods 1.4 Exchange-Traded Funds 1.3 Health Care Equipment & Services 1.1 Consumer Services 1.0 Household & Personal Products 1.0 Utilities .8 Food & Staples Retailing .5 † Based on net assets. See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES February 28, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $105,232,430)—Note 1(b): Unaffiliated issuers 808,897,989 1,057,941,648 Affiliated issuers 87,105,093 87,105,093 Cash 620,739 Receivable for investment securities sold 3,516,046 Receivable for shares of Common Stock subscribed 2,398,611 Dividends and securities lending income receivable 254,578 Prepaid expenses 61,815 1,151,898,530 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 890,547 Liability for securities on loan—Note 1(b) 72,044,960 Payable for investment securities purchased 8,377,937 Payable for shares of Common Stock redeemed 954,797 Accrued expenses 129,081 82,397,322 Net Assets ($) 1,069,501,208 Composition of Net Assets ($): Paid-in capital 818,695,677 Accumulated investment (loss)—net (5,223,103) Accumulated net realized gain (loss) on investments 6,984,975 Accumulated net unrealized appreciation (depreciation) on investments 249,043,659 Net Assets ($) 1,069,501,208 Net Asset Value Per Share Investor Shares Class I Class Y Net Assets ($) 1,064,347,928 5,051,528 101,752 Shares Outstanding 29,761,515 141,089 2,843 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended February 28, 2017 (Unaudited) Investment Income ($): Income: Cash dividends (net of $72,135 foreign taxes withheld at source): Unaffiliated issuers 2,614,475 Affiliated issuers 21,734 Income from securities lending—Note 1(b) 326,144 Total Income 2,962,353 Expenses: Management fee—Note 3(a) 3,414,651 Shareholder servicing costs—Note 3(b) 1,363,081 Professional fees 52,393 Custodian fees—Note 3(b) 41,304 Registration fees 35,095 Directors’ fees and expenses—Note 3(c) 31,044 Prospectus and shareholders’ reports 29,082 Loan commitment fees—Note 2 13,033 Miscellaneous 16,861 Total Expenses 4,996,544 Less—reduction in fees due to earnings credits—Note 3(b) (3,061) Net Expenses 4,993,483 Investment (Loss)—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 23,827,086 Net unrealized appreciation (depreciation) on investments 156,045,905 Net Realized and Unrealized Gain (Loss) on Investments 179,872,991 Net Increase in Net Assets Resulting from Operations 177,841,861 See notes to financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2017 (Unaudited) a Year Ended August 31, 2016 Operations ($): Investment (loss)—net (2,031,130) (1,341,271) Net realized gain (loss) on investments 23,827,086 14,972,795 Net unrealized appreciation (depreciation) on investments 156,045,905 (8,400,423) Net Increase (Decrease) in Net Assets Resulting from Operations 177,841,861 5,231,101 Distributions to Shareholders from ($): Investment income—net: Investor Shares - (2,920,964) Net realized gain on investments: Investor Shares (3,999,748) (30,554,710) Class I (665) - Class Y (45) - Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold: Investor Shares 169,314,911 158,035,790 Class I 4,959,755 - Class Y 98,000 - Distributions reinvested: Investor Shares 3,036,951 25,215,603 Class I 620 - Cost of shares redeemed: Investor Shares (84,232,833) (292,501,076) Class I (258,731) - Increase (Decrease) in Net Assets from Capital Stock Transactions 92,918,673 Total Increase (Decrease) in Net Assets 266,760,076 Net Assets ($): Beginning of Period 802,741,132 940,235,388 End of Period 1,069,501,208 802,741,132 Accumulated investment (loss)—net (5,223,103) (3,191,973) Capital Share Transactions (Shares): Investor Shares b Shares sold 5,230,409 5,626,484 Shares issued for distributions reinvested 90,710 867,410 Shares redeemed (2,620,716) (10,309,536) Net Increase (Decrease) in Shares Outstanding 2,700,403 Class I b Shares sold 148,642 - Shares issued for distributions reinvested 18 - Shares redeemed (7,571) - Net Increase (Decrease) in Shares Outstanding 141,089 - Class Y Shares sold 2,843 - a On September 30, 2016, the fund redesignated existing shares as Investor shares and commenced offering Class I and Class Y shares. b During the period ended February 28, 2017, 2,645 Investor shares representing $73,993 were exchanged for 2,644 Class I shares. See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended Investor Shares February 28, 2017 Year Ended August 31, (Unaudited) a 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 29.66 30.45 35.87 34.70 26.02 24.90 Investment Operations: Investment (loss)—net b (.07) (.05) (.13) (.13) (.09) (.13) Net realized and unrealized gain (loss) on investments 6.31 .43 .17 5.70 8.77 4.27 Total from Investment Operations 6.24 .38 .04 5.57 8.68 4.14 Distributions: Dividends from investment income—net - (.10) - Dividends from net realized gain on investments (.14) (1.07) (5.46) (4.40) - (3.02) Total Distributions (.14) (1.17) (5.46) (4.40) - (3.02) Net asset value, end of period 35.76 29.66 30.45 35.87 34.70 26.02 Total Return (%) 21.06 c 1.34 .18 16.95 33.36 18.81 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 d 1.11 1.09 1.10 1.13 1.19 Ratio of net expenses to average net assets 1.10 d 1.11 1.09 1.10 1.13 1.19 Ratio of net investment (loss) to average net assets (.45) d (.17) (.41) (.35) (.29) (.52) Portfolio Turnover Rate 40.97 c 82.01 74.06 88.69 94.62 85.92 Net Assets, end of period ($ x 1,000) 1,064,348 802,741 940,235 1,162,516 850,685 595,337 a On September 30, 2016, the fund redesignated existing shares as Investor shares. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS (continued) Period Ended Class I Shares February 28, 2017 (Unaudited) a Per Share Data ($): Net asset value, beginning of period 30.62 Investment Operations: Investment (loss)—net b (.04) Net realized and unrealized gain (loss) on investments 5.36 Total from Investment Operations 5.32 Distributions: Dividends from net realized gain on investments (.14) Net asset value, end of period 35.80 Total Return (%) c 17.39 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .93 Ratio of net expenses to average net assets d .93 Ratio of net investment (loss) to average net assets d (.39) Portfolio Turnover Rate c 40.97 Net Assets, end of period ($ x 1,000) 5,052 a From September 30, 2016 (commencement of initial offering) to February 28, 2017. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 14 Period Ended Class Y Shares February 28, 2017 (Unaudited) a Per Share Data ($): Net asset value, beginning of period 30.62 Investment Operations: Investment (loss)—net b (.04) Net realized and unrealized gain (loss) on investments 5.35 Total from Investment Operations 5.31 Distributions: Dividends from net realized gain on investments (.14) Net asset value, end of period 35.79 Total Return (%) c 17.36 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .96 Ratio of net expenses to average net assets d .96 Ratio of net investment (loss) to average net assets d (.47) Portfolio Turnover Rate c 40.97 Net Assets, end of period ($ x 1,000) 102 a From September 30, 2016 (commencement of initial offering) to February 28, 2017. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Opportunistic Small Cap Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. On September 30, 2016, the fund implemented a multiple class structure in which the fund commenced offering Class I and Class Y shares. The existing fund shares were redesignated as Investor shares, authorized shares increased from 200 million to 400 million and 100 million Class I and Class Y shares were authorized. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue 400 million shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Investor (200 million shares authorized), Class I (100 million shares authorized) and Class Y shares (100 million shares authorized). Investor shares are sold primarily to retail investors through financial intermediaries and bear Shareholder Services Plan fees. Class I and Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of February 28, 2017, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 327 Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. 16 generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 18 The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities-Domestic Common Stocks † 943,266,666 - - Equity Securities-Foreign Common Stocks † 101,162,665 - - Exchange-Traded Funds 13,512,317 - - Registered Investment Companies 87,105,093 - - † See Statement of Investments for additional detailed categorizations. At February 28, 2017, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended February 28, 2017, The Bank of New York Mellon earned $60,292 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2017 were as follows: Affiliated Investment Company Value 8/31/2016 ($) Purchases ($) Sales ($) Value 2/28/2017 ($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund, Institutional Shares † 65,913,277 76,865,905 142,779,182 - - Dreyfus Institutional Preferred Government Plus Money Market Fund 12,473,420 177,157,538 174,570,825 15,060,133 1.4 Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares † - 474,080,330 402,035,370 72,044,960 6.8 Total † During the period ended February 28, 2017, Dreyfus Institutional Cash Advantage Fund was acquired by Dreyfus Institutional Preferred Money Market Fund. (d) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 20 (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2017, the fund did not incur any interest or penalties. Each tax year in the three–year period ended August 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. As a result of the fund’s merger with Dreyfus Emerging Leaders Fund, capital losses of $5,572,906 are available to offset future realized gains, if any. Based on certain provisions in the Code, the amount of losses which can be utilized in subsequent years is subject to an annual limitation. If not applied, these acquired capital losses expire in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2016 was as follows: ordinary income $2,918,692 and long-term capital gains $30,556,982. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 5, 2016, the unsecured credit facility with Citibank, N.A. was $555 million. In 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended February 28, 2017, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, Investor shares pay the Distributor at an annual rate of .25% of the value of its average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2017 , Investor shares were charged $1,136,722 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2017, the fund was charged $52,706 for transfer agency services and $4,093 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $3,061. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. 22 During the period ended February 28, 2017, the fund was charged $41,304 pursuant to the custody agreement. During the period ended February 28, 2017, the fund was charged $5,604 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $600,709, Shareholder Services Plan fees $199,270, custodian fees $64,594, Chief Compliance Officer fees $4,670 and transfer agency fees $21,304. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2017, amounted to $453,568,908 and $369,536,192, respectively. At February 28, 2017, accumulated net unrealized appreciation on investments was $249,043,659, consisting of $258,779,315 gross unrealized appreciation and $9,735,656 gross unrealized depreciation. At February 28, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 23 NOTES 24 NOTES 25 For More Information Dreyfus Opportunistic Small Cap Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Investor: DSCVXClass I: DOPIX Class Y: DSCYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0253SA0217 Dreyfus Opportunistic U.S. Stock Fund SEMIANNUAL REPORT February 28, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 13 Notes to Financial Statements 17 FOR MORE INFORMATION Back Cover Dreyfus Opportunistic U.S. Stock Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Opportunistic U.S. Stock Fund, covering the six-month period from September 1, 2016 through February 28, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After rallying in response to stabilizing commodity prices, improving global economic data, and better-than-expected corporate earnings, stocks and corporate-backed bonds generally produced flat returns in September. Meanwhile, U.S. government securities began to give back previous gains in anticipation of higher inflation and short-term interest-rate hikes from U.S. monetary policymakers. Stock prices moderated in the weeks before U.S. elections in November, but equity markets subsequently rallied to a series of new highs over the remainder of the reporting period as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. In the bond market, yields surged higher and prices fell after the election, while lower rated corporate-backed bonds continued to advance in anticipation of a more business-friendly political climate. U.S. political developments and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation March 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2016 through February 28, 2017, as provided by David A. Daglio and Elizabeth Slover, Primary Portfolio Managers Market and Fund Performance Overview For the six-month period ended February 28, 2017, Dreyfus Opportunistic U.S. Stock Fund’s Class A shares produced a total return of 11.98%, Class C shares returned 11.54%, Class I shares returned 12.09%, and Class Y shares returned 12.03%. 1 In comparison, the fund’s benchmark, the Russell 3000 ® Index (the “Index”), produced a total return of 10.29%. 2 U.S. stocks achieved solid gains over the reporting period amid expectations of changing fiscal, tax, and regulatory policies under a new presidential administration. Strong relative results in the financials, consumer discretionary, materials, and consumer staples sectors enabled the fund to outperform the Index. The Fund’s Investment Approach The fund seeks long-term capital appreciation. The fund normally invests at least 80% of its assets in the stocks of publicly traded companies located in the United States. The fund may invest in the stocks of companies of any market capitalization and may hold growth or value stocks or a blend of both. Stocks are selected for the fund’s portfolio based on a combination of fundamental, bottom-up research, macro insights, and risk management. With support from a team of research analysts, we use a disciplined, opportunistic investment approach to identify stocks of companies that we believe to be attractive from a valuation and fundamental standpoint, including those that are trading materially below our estimate of intrinsic market value, those that have strong or improving fundamentals, and those that have a revaluation catalyst. The fund seeks exposure to stocks and sectors that we perceive to be attractive from a valuation and fundamental standpoint. We also assess and manage the overall risk profile of the fund’s portfolio. Economic and Political Developments Drove Stocks Higher Stocks across all capitalization ranges fared well over the reporting period in anticipation of more business-friendly policies from a newly elected U.S. government. Although the Index declined in advance of the vote in November, the election’s widely unexpected outcome sparked a robust market rally that persisted through the reporting period’s end. In this environment, financial stocks advanced amid expectations that rising interest rates would boost lending margins. The industrials sector climbed in anticipation of greater infrastructure and military spending. Technology companies looked forward to lower corporate tax rates and higher levels of enterprise spending on productivity-enhancing technologies. In contrast, the utilities, consumer staples, and real estate sectors generally fell out of favor when fixed-income securities seemed poised to become more competitive with dividend-paying stocks. Small-cap stocks produced higher returns than their mid-cap counterparts, and midcap companies typically outperformed large-cap stocks during the reporting period. Security Selection Strategies Produced Positive Results The fund’s stock selection strategy enabled it to produce significantly higher returns than the Index over the reporting period. Results in the financials sector were bolstered by lenders SLM and Synchrony Financial, which encountered strong demand and limited credit losses. Banking giants Citigroup and Bank of America gained value amid expectations of higher lending margins and reduced regulatory burdens. Mortgage insurance company MGIC Investment advanced in anticipation of robust demand from first-time homebuyers. Among consumer discretionary companies, media companies Sinclair Broadcast Group and CBS achieved higher advertising sales, automotive 3 DISCUSSION OF FUND PERFORMANCE (continued) components supplier Visteon benefited from strong vehicle sales, and office supplies retailer Staples rebounded in the wake of a failed merger. In the materials sector, Steel Dynamics and Dow Chemical rallied from low valuations as the economic outlook improved. Packaged foods producer Conagra Brands fared well in the consumer staples sector after divesting some of its weaker-performing brands. Underweighted exposure to the consumer staples sector also supported the fund’s relative performance. While disappointments proved relatively mild over the reporting period, results in the information technology sector were hindered by lack of exposure to consumer electronics maker Apple, but the resulting shortfall was partly offset by better results from payments processor Square and semiconductor maker Microchip Technology. In the health care sector, assisted living communities operator Brookdale Senior Living experienced overcapacity and pricing issues, and generic drugmaker Mylan lost value amid highly publicized pricing pressures. Finally, among energy companies, energy services provider Superior Energy Services suffered when investors reacted negatively to a downturn in activity in the Gulf of Mexico, and exploration-and-production company Pioneer Natural Resources lagged market averages despite strong production volumes in the Permian Basin. A Constructive Investment Posture We continue to believe that a sustained U.S. economic expansion is likely to support higher corporate profits, and less stringent tax and regulatory policies could further augment company fundamentals and valuations. Therefore, we have maintained a generally constructive investment posture, including overweighted exposure to the financials, information technology, and materials sectors. In contrast, we have identified relatively few opportunities in the real estate, consumer discretionary, and consumer staples sectors. March 15, 2017 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks are enhanced in emerging market countries. Please read the prospectus for further discussion of these risks. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — The Russell 3000 ® Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. equity market. The Russell 3000 ® Index is constructed to provide a comprehensive, unbiased, and stable barometer of the broad market and is completely reconstituted annually to ensure new and growing equities are reflected. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic U.S. Stock Fund from September 1, 2016 to February 28, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.20% for Class A, 1.95% for Class C, .95% for Class I and .95% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS February 28, 2017 (Unaudited) Common Stocks - 99.3% Shares Value ($) Automobiles & Components - 4.4% Visteon 11,947 a Banks - 13.5% Bank of America 49,559 1,223,116 Citigroup 12,122 725,017 KeyCorp 38,899 730,134 MGIC Investment 70,697 a 752,923 Capital Goods - 2.4% Snap-on 3,624 Diversified Financials - 15.7% Capital One Financial 6,029 565,882 E*TRADE Financial 20,932 a 722,363 Raymond James Financial 12,524 983,885 SLM 48,620 a 582,954 Synchrony Financial 31,116 1,127,644 Energy - 5.9% Pioneer Natural Resources 4,641 863,087 Superior Energy Services 37,933 a 625,895 Exchange-Traded Funds - 2.4% SPDR S&P rust 2,163 b 511,485 Vanguard S&P 500 ETF 469 101,806 Food, Beverage & Tobacco - 2.6% Conagra Brands 7,521 309,940 Molson Coors Brewing, Cl. B 3,618 363,211 Health Care Equipment & Services - 4.2% Abbott Laboratories 23,643 Materials - 6.2% Dow Chemical 13,991 871,080 Steel Dynamics 19,097 698,950 Media - 2.5% Nexstar Media Group 4,458 307,379 6 Common Stocks - 99.3% (continued) Shares Value ($) Media - 2.5% (continued) Sinclair Broadcast Group, Cl. A 8,498 339,070 Pharmaceuticals, Biotechnology & Life Sciences - 5.6% Alexion Pharmaceuticals 4,384 a 575,400 Celgene 6,785 a 838,015 Retailing - 2.2% Lithia Motors, Cl. A 5,898 b Semiconductors & Semiconductor Equipment - 7.5% Microchip Technology 9,194 b 666,749 Power Integrations 8,595 543,204 Xilinx 12,035 707,899 Software & Services - 19.1% Alphabet, Cl. C 1,001 a 824,033 Fortinet 15,371 a 574,107 HubSpot 8,328 a 495,516 Oracle 18,420 784,508 salesforce.com 7,031 a 571,972 Splunk 7,343 a 453,283 Square, Cl. A 38,468 a 666,266 Twilio, Cl. A 15,597 b 494,737 Transportation - 2.8% Union Pacific 6,646 Utilities - 2.3% American Water Works 7,599 Total Common Stocks (cost $21,212,685) 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - 3.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $866,319) 866,319 c Total Investments (cost $22,079,004) 102.7% Liabilities, Less Cash and Receivables (2.7%) Net Assets 100.0% ETF—Exchange-Traded Fund SPDR—Standard & Poor's Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2017, the value of the fund’s securities on loan was $2,189,655 and the value of the collateral held by the fund was $2,281,347, consisting of cash collateral of $866,319 and U.S. Government & Agency securities valued at $1,415,028. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 19.1 Diversified Financials 15.7 Banks 13.5 Semiconductors & Semiconductor Equipment 7.5 Materials 6.2 Energy 5.9 Pharmaceuticals, Biotechnology & Life Sciences 5.6 Automobiles & Components 4.4 Health Care Equipment & Services 4.2 Money Market Investment 3.4 Transportation 2.8 Food, Beverage & Tobacco 2.6 Media 2.5 Capital Goods 2.4 Exchange-Traded Funds 2.4 Utilities 2.3 Retailing 2.2 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES February 28, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $2,189,655)—Note 1(b): Unaffiliated issuers 21,212,685 25,263,701 Affiliated issuers 866,319 866,319 Receivable for investment securities sold 141,818 Receivable for shares of Common Stock subscribed 65,357 Dividends and securities lending income receivable 22,062 Prepaid expenses 26,608 26,385,865 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 23,202 Cash overdraft due to Custodian 30,438 Liability for securities on loan—Note 1(b) 866,319 Payable for shares of Common Stock redeemed 100 Accrued expenses 30,284 950,343 Net Assets ($) 25,435,522 Composition of Net Assets ($): Paid-in capital 22,481,448 Accumulated investment (loss)—net (15,810) Accumulated net realized gain (loss) on investments (1,081,132) Accumulated net unrealized appreciation (depreciation) on investments 4,051,016 Net Assets ($) 25,435,522 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 12,128,790 3,473,426 9,832,234 1,071.61 Shares Outstanding 554,634 164,848 445,929 48.59 Net Asset Value Per Share ($) See notes to financial statements. 9 STATEMENT OF OPERATIONS Six Months Ended February 28, 2017 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 139,878 Affiliated issuers 92 Income from securities lending—Note 1(b) 1,469 Total Income 141,439 Expenses: Management fee—Note 3(a) 94,316 Shareholder servicing costs—Note 3(c) 36,845 Registration fees 30,299 Professional fees 21,226 Distribution fees—Note 3(b) 12,674 Custodian fees—Note 3(c) 5,654 Prospectus and shareholders’ reports 5,425 Directors’ fees and expenses—Note 3(d) 870 Loan commitment fees—Note 2 226 Miscellaneous 8,769 Total Expenses 216,304 Less—reduction in expenses due to undertaking—Note 3(a) (58,881) Less—reduction in fees due to earnings credits—Note 3(c) (194) Net Expenses 157,229 Investment (Loss)—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,011,847 Net unrealized appreciation (depreciation) on investments 1,789,619 Net Realized and Unrealized Gain (Loss) on Investments 2,801,466 Net Increase in Net Assets Resulting from Operations 2,785,676 See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2017 (Unaudited) Year Ended August 31, 2016 Operations ($): Investment income (loss)—net (15,790) 12,272 Net realized gain (loss) on investments 1,011,847 (2,068,186) Net unrealized appreciation (depreciation) on investments 1,789,619 1,746,372 Net Increase (Decrease) in Net Assets Resulting from Operations 2,785,676 Distributions to Shareholders from ($): Investment income—net Class I (11,010) - Class Y (2) - Net realized gain on investments: Class A - (662,767) Class C - (100,280) Class I - (385,925) Class Y - (32) Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold: Class A 550,245 9,915,500 Class C 306,012 2,449,294 Class I 6,153,550 5,544,984 Distributions reinvested: Class A - 659,450 Class C - 99,756 Class I 11,010 229,916 Cost of shares redeemed: Class A (9,382,031) (11,964,075) Class C (883,453) (714,856) Class I (1,488,981) (8,588,008) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 27,394,506 31,221,091 End of Period 25,435,522 27,394,506 Undistributed investment income (loss)—net (15,810) 10,992 11 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended February 28, 2017 (Unaudited) Year Ended August 31, 2016 Capital Share Transactions (Shares): Class A Shares sold 27,083 517,464 Shares issued for distributions reinvested - 33,006 Shares redeemed (451,957) (642,865) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 15,086 128,867 Shares issued for distributions reinvested - 5,134 Shares redeemed (45,244) (38,658) Net Increase (Decrease) in Shares Outstanding 95,343 Class I Shares sold 286,353 282,875 Shares issued for distributions reinvested 537 11,422 Shares redeemed (73,012) (470,680) Net Increase (Decrease) in Shares Outstanding 213,878 See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Class A Shares Six Months Ended February 28, 2017 Year Ended August 31, (Unaudited) 2016 2015 2014 2013 2012 a Per Share Data ($): Net asset value, beginning of period 19.53 19.76 20.62 17.75 14.49 12.50 Investment Operations: Investment income (loss)—net b (.01) .01 (.05) (.02) (.01) .02 Net realized and unrealized gain (loss) on investments 2.35 .41 c .26 c 4.55 4.08 1.97 Total from Investment Operations 2.34 .42 .21 4.53 4.07 1.99 Distributions: Dividends from investment income—net - - - (.00) d (.09) - Dividends from net realized gain on investments - (.65) (1.07) (1.66) (.72) - Total Distributions - (.65) (1.07) (1.66) (.81) - Net asset value, end of period 21.87 19.53 19.76 20.62 17.75 14.49 Total Return (%) e 11.98 f 2.07 1.12 26.73 29.30 15.92 f Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.65 g 1.60 1.69 1.86 2.93 7.51 g Ratio of net expenses to average net assets 1.20 g 1.20 1.20 1.20 1.20 1.20 g Ratio of net investment income (loss) to average net assets (.09) g .06 (.25) (.09) (.04) .18 g Portfolio Turnover Rate 77.21 f 199.63 147.86 111.14 142.83 46.51 f Net Assets, end of period ($x 1,000) 12,129 19,133 21,176 15,355 3,118 61 a From December 20, 2011 (commencement of operations) to August 31, 2012. b Based on average shares outstanding. c In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the portfolio investments. d Amount represents less than $.01 per share. e Exclusive of sales charge. f Not annualized. g Annualized. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS (continued) Class C Shares Six Months Ended February 28, 2017 Year Ended August 31, (Unaudited) 2016 2015 2014 2013 2012 a Per Share Data ($): Net asset value, beginning of period 18.89 19.27 20.28 17.61 14.42 12.50 Investment Operations: Investment (loss)—net b (.08) (.13) (.20) (.17) (.10) (.05) Net realized and unrealized gain (loss) on investments 2.26 .40 c .26 c 4.50 4.01 1.97 Total from Investment Operations 2.18 .27 .06 4.33 3.91 1.92 Distributions: Dividends from net realized gain on investments - (.65) (1.07) (1.66) (.72) - Net asset value, end of period 21.07 18.89 19.27 20.28 17.61 14.42 Total Return (%) d 11.54 e 1.33 .37 25.81 28.12 15.36 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.46 f 2.41 2.54 2.75 5.44 8.09 f Ratio of net expenses to average net assets 1.95 f 1.95 1.95 1.95 1.95 1.95 f Ratio of net investment (loss) to average net assets (.82) f (.68) (1.00) (.87) (.60) (.53) f Portfolio Turnover Rate 77.21 e 199.63 147.86 111.14 142.83 46.51 e Net Assets, end of period ($x 1,000) 3,473 3,684 1,920 720 49 33 a From December 20, 2011 (commencement of operations) to August 31, 2012. b Based on average shares outstanding. c In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the portfolio investments. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 14 Class I Shares Six Months Ended February 28, 2017 Year Ended August 31, (Unaudited) 2016 2015 2014 2013 2012 a Per Share Data ($): Net asset value, beginning of period 19.72 19.89 20.70 17.80 14.52 12.50 Investment Operations: Investment income—net b .02 .06 .00 c .05 .07 .04 Net realized and unrealized gain (loss) on investments 2.36 .42 d .26 d 4.53 4.03 1.98 Total from Investment Operations 2.38 .48 .26 4.58 4.10 2.02 Distributions: Dividends from investment income—net (.05) - - (.02) (.10) - Dividends from net realized gain on investments - (.65) (1.07) (1.66) (.72) - Total Distributions (.05) (.65) (1.07) (1.68) (.82) - Net asset value, end of period 22.05 19.72 19.89 20.70 17.80 14.52 Total Return (%) 12.09 e 2.37 1.42 27.00 29.43 16.16 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.44 f 1.32 1.37 1.61 4.05 7.13 f Ratio of net expenses to average net assets .95 f .95 .95 .95 .95 .95 f Ratio of net investment income to average net assets .22 f .29 .01 .24 .43 .40 f Portfolio Turnover Rate 77.21 e 199.63 147.86 111.14 142.83 46.51 e Net Assets, end of period ($x 1,000) 9,832 4,576 8,124 5,119 4,273 3,462 a From December 20, 2011 (commencement of operations) to August 31, 2012. b Based on average shares outstanding. c Amount represents less than $.01 per share. d In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the portfolio investments. e Not annualized. f Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2017 Year Ended August 31, Class Y Shares (Unaudited) 2016 2015 a Per Share Data ($): Net asset value, beginning of period 19.73 19.90 20.58 Investment Operations: Investment income—net b .02 .06 .01 Net realized and unrealized gain (loss) on investments 2.35 .42 c (.69) Total from Investment Operations 2.37 .48 (.68) Distributions: Dividends from investment income—net (.05) - - Dividends from net realized gain on investments - (.65) - Total Distributions (.05) (.65) - Net asset value, end of period 22.05 19.73 19.90 Total Return (%) 12.03 d 2.37 (3.30) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.67 e 2.68 2.62 e Ratio of net expenses to average net assets .95 e .95 .95 e Ratio of net investment income to average net assets .18 e .31 .12 e Portfolio Turnover Rate 77.21 d 199.63 147.86 Net Assets, end of period ($x 1,000) 1 1 1 a From May 1, 2015 (commencement of initial offering) to August 31, 2015. b Based on average shares outstanding. c In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the portfolio investments. d Not annualized. e Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Opportunistic U.S. Stock Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of February 28, 2017, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is 18 used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 24,650,410 - - 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Exchange Traded Funds 613,291 - - Registered Investment Company 866,319 - - † See Statement of Investments for additional detailed categorizations. At February 28, 2017, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended February 28, 2017, The Bank of New York Mellon earned $285 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in 20 affiliated investment companies during the period ended February 28, 2017 were as follows: Affiliated Investment Company Value 8/31/2016 ($) Purchases ($) Sales ($) Value 2/28/2017 ($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund, Institutional Shares † 860,269 2,568,225 3,428,494 - - Dreyfus Institutional Preferred Government Plus Money Market Fund 117,172 2,484,376 2,601,548 - - Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares † - 4,639,528 3,773,209 866,319 3.4 Total † During the period ended February 28, 2017, Dreyfus Institutional Cash Advantage Fund was acquired by Dreyfus Institutional Preferred Money Market Fund. (d) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) tax expense in the Statement of Operations. During the period ended February 28, 2017, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $1,912,493 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2016. The fund has these short-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2016 was as follows: ordinary income $56,874 and long–term capital gains $1,092,130. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 5, 2016, the unsecured credit facility with Citibank, N.A. was $555 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended February 28, 2017, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from September 1, 2016 through January 1, 2018, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage 22 commissions, commitment fees on borrowings and extraordinary expenses) exceed .95% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $58,881 during the period ended February 28, 2017. During the period ended February 28, 2017, the Distributor retained $181 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended February 28, 2017, Class C shares were charged $12,674 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2017 , Class A and Class C shares were charged $20,962 and $4,225, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2017, the fund was charged $4,272 for transfer agency services and $260 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $194. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2017, the fund was charged $5,654 pursuant to the custody agreement. During the period ended February 28, 2017, the fund was charged $5,604 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $14,567, Distribution Plan fees $1,946, Shareholder Services Plan fees $3,352, custodian fees $9,106, Chief Compliance Officer fees $4,670 and transfer agency fees $1,758, which are offset against an expense reimbursement currently in effect in the amount of $12,197. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2017, amounted to $19,581,060 and $24,568,801, respectively. At February 28, 2017, accumulated net unrealized appreciation on investments was $4,051,016, consisting of $4,183,001 gross unrealized appreciation and $131,985 gross unrealized depreciation. At February 28, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 24 NOTES 25 For More Information Dreyfus Opportunistic U.S. Stock Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DOSAX Class C: DOSCX Class I: DOSIX Class Y: DOSYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6316SA0217 Dreyfus Strategic Value Fund SEMIANNUAL REPORT February 28, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 18 FOR MORE INFORMATION Back Cover Dreyfus Strategic Value Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Strategic Value Fund, covering the six-month period from September 1, 2016 through February 28, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After rallying in response to stabilizing commodity prices, improving global economic data, and better-than-expected corporate earnings, stocks and corporate-backed bonds generally produced flat returns in September. Meanwhile, U.S. government securities began to give back previous gains in anticipation of higher inflation and short-term interest-rate hikes from U.S. monetary policymakers. Stock prices moderated in the weeks before U.S. elections in November, but equity markets subsequently rallied to a series of new highs over the remainder of the reporting period as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. In the bond market, yields surged higher and prices fell after the election, while lower rated corporate-backed bonds continued to advance in anticipation of a more business-friendly political climate. U.S. political developments and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation March 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2016 through February 28, 2017, as provided by Brian C. Ferguson, John C. Bailer, and David S. Intoppa, Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 28, 2017, Dreyfus Strategic Value Fund’s Class A shares produced a total return of 15.51%, Class C shares returned 15.09%, Class I shares returned 15.69%, and Class Y shares returned 15.69%. 1 The fund’s benchmark, the Russell 1000 ® Value Index (the “Index”), produced a total return of 11.07% for the same period. 2 U.S. stocks rose amid improving economic growth prospects and positive investor sentiment in the wake of the U.S. presidential election. The fund outperformed the Index, primarily on the strength of favorable sector allocations and successful security selections in the financials, health care, real estate, and industrials sectors. The Fund’s Investment Approach The fund seeks capital appreciation. We identify potential investments through extensive quantitative and fundamental research. The fund will focus on individual stock selection (a “bottom-up” approach), emphasizing three key factors: value, displayed through quantitative screens tracking traditional measures — such as price-to-earnings, price-to-book, and price-to-sales ratios — that are analyzed and compared against the market; sound business fundamentals, in which a company’s balance sheet and income data are examined to determine the company’s financial history; and positive business momentum, where a company’s earnings and forecast changes are analyzed and sales and earnings trends are reviewed to determine the company’s financial condition or the presence of a catalyst that will trigger a price increase in the near to medium term. The fund typically sells a stock when we believe there is a more attractive alternative, the stock’s valuation is excessive, or there are deteriorating fundamentals, such as a loss of competitive advantage, a failure in management execution, or deteriorating capital structure. Improving Economics and Positive Investor Sentiment U.S. equities started the reporting period on a weak note, as the Index experienced neither an uptrend nor a downtrend in September and most of October before dipping lower in the final weeks before the 2016 presidential election in early November. The election’s unexpected outcome reenergized equity markets as investors began to anticipate lower corporate taxes, reduced regulatory constraints on business, and increased infrastructure spending. Encouraging economic data, including strong GDP growth and strong employment figures, further bolstered investor confidence, driving several broad market indices to a series of new highs. Financial stocks led the market’s rise, buoyed by rising bond yields, improved lending margins, and expectations of lower corporate taxes and reduced regulatory burdens. Information technology stocks and economically sensitive, value-oriented stocks in the industrials and materials sectors also outperformed market averages, while traditionally defensive consumer staples stocks and high-yielding equities in the telecommunication services, real estate, and utilities sectors generally lagged. Financial Stocks Led the Fund’s Gains Overweighted exposure to the financials sector and strong individual stock selections across every financial industry group led the portfolio higher. Top performers included capital markets 3 DISCUSSION OF FUND PERFORMANCE (continued) companies such as Goldman Sachs Group, Morgan Stanley , and E*TRADE Financial ; banking institutions such as Bank of America, JPMorgan Chase & Co., and Comerica ; diversified financial services providers such as Voya Financial; and insurers such as Prudential Financial. Among health care investments, the fund held underweighted exposure to lagging pharmaceutical developers, focusing instead on health care providers and service companies, such as plan provider UnitedHealth Group and pharmaceutical distributor AmerisourceBergen, which performed relatively well. Underweighted exposure to the real estate sector further bolstered returns compared to the Index, as did a variety of investments in industrial stocks, including air carriers such as Delta Air Lines, conglomerates such as Honeywell International, and aerospace and defense contractors such as General Dynamics. On the other hand, investments in a few market sectors weighed on the fund’s relative performance. Among consumer staples holdings, a few food and beverage companies, including Molson Coors Brewing, Kellogg, and Coca-Cola, fell when traditionally defensive stocks fell out of favor. In the information technology sector, a handful of holdings, such as data analytics provider Teradata, failed to fully keep up with the overall sector’s advance. Notable disappointments in other areas included advertising agency Omnicom Group and oil-and-gas refiner Phillips 66, both of which lagged their respective sector averages. Positioned for Further Growth Improving U.S. and global economic fundamentals, together with rising interest rates and the new presidential administration’s emphasis on pro-growth, pro-business policies, appear to portend well for corporate earnings and revenue growth. We believe financial and cyclical growth industries are particularly well positioned to benefit in this environment. Therefore, as of the end of the reporting period, we have invested a relatively large percentage of the fund’s assets in carefully selected stocks in the materials, financials, consumer discretionary, information technology, energy, consumer discretionary, and industrials sectors. Health care holdings stand close to market weight. The fund holds relatively little exposure to the utilities, real estate, and telecommunication services sectors. March 15, 2017 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks are enhanced in emerging market countries. Please read the prospectus for further discussion of these risks. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — The Russell 1000 ® Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies that are considered more value-oriented relative to the overall market as defined by Russell’s leading style methodology. The Russell 1000 ® Value Index is constructed to provide a comprehensive and unbiased barometer for the large-cap value segment. The index is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect value characteristics. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Value Fund from September 1, 2016 to February 28, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .98% for Class A, 1.73% for Class C, .73% for Class I and .73% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS February 28, 2017 (Unaudited) Common Stocks - 99.4% Shares Value ($) Automobiles & Components - .7% Goodyear Tire & Rubber 367,433 Banks - 11.4% Bank of America 2,823,617 69,686,868 BB&T 283,222 13,656,965 JPMorgan Chase & Co. 956,014 86,633,989 PNC Financial Services Group 227,577 28,954,622 SunTrust Banks 327,792 19,500,346 Capital Goods - 8.8% General Dynamics 177,250 33,643,822 Honeywell International 229,208 28,536,396 L3 Technologies 85,333 14,363,251 Quanta Services 418,360 a 15,613,195 Raytheon 287,660 44,342,789 United Technologies 292,844 32,959,592 Diversified Financials - 12.8% American Express 239,971 19,212,078 Ameriprise Financial 146,180 19,222,670 Berkshire Hathaway, Cl. B 537,568 a 92,149,907 Capital One Financial 118,339 11,107,299 Goldman Sachs Group 112,104 27,808,518 Raymond James Financial 242,421 19,044,594 Synchrony Financial 843,023 30,551,153 Voya Financial 645,523 26,614,913 Energy - 12.6% Anadarko Petroleum 524,230 33,891,469 EOG Resources 478,030 46,364,130 Halliburton 741,949 39,664,593 Kinder Morgan 656,788 13,996,152 Marathon Petroleum 290,494 14,408,502 Occidental Petroleum 685,166 44,912,631 Phillips 66 375,343 29,348,069 Valero Energy 286,360 19,458,162 6 Common Stocks - 99.4% (continued) Shares Value ($) Exchange-Traded Funds - 1.3% iShares Russell 1000 Value ETF 214,535 b Food & Staples Retailing - 1.1% Walgreens Boots Alliance 238,614 Food, Beverage & Tobacco - 8.2% Coca-Cola 462,864 19,421,773 Coca-Cola European Partners 374,770 13,000,771 Conagra Brands 451,623 18,611,384 Kellogg 450,409 33,361,795 Kraft Heinz 153,263 14,025,097 Lamb Weston Holdings 235,843 9,242,687 Molson Coors Brewing, Cl. B 370,999 37,244,590 Mondelez International, Cl. A 269,042 11,816,325 Health Care Equipment & Services - 6.7% Abbott Laboratories 492,364 22,195,769 Aetna 115,303 14,846,414 AmerisourceBergen 215,114 19,685,082 Boston Scientific 729,791 a 17,916,369 Humana 64,222 13,566,897 Laboratory Corporation of America Holdings 102,011 a 14,512,085 UnitedHealth Group 162,862 26,934,118 Insurance - 5.0% Allstate 237,121 19,481,861 Athene Holding, Cl. A 291,380 15,143,019 Chubb 134,519 18,586,490 Hartford Financial Services Group 186,507 9,118,327 Prudential Financial 301,770 33,357,656 Materials - 6.1% CF Industries Holdings 675,748 b 21,232,002 Dow Chemical 147,095 9,158,135 Martin Marietta Materials 90,629 b 19,571,333 Newmont Mining 615,495 21,074,549 Packaging Corporation of America 288,074 26,626,680 Vulcan Materials 154,503 18,634,607 Media - 3.8% Comcast, Cl. A 574,568 21,500,335 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.4% (continued) Shares Value ($) Media - 3.8% (continued) Omnicom Group 446,247 37,975,620 Time Warner 146,708 14,408,193 Pharmaceuticals, Biotechnology & Life Sciences - 3.9% Bristol-Myers Squibb 172,634 9,790,074 Eli Lilly & Co. 192,277 15,922,458 Merck & Co. 745,240 49,088,959 Real Estate - 1.2% Uniti Group 795,682 Retailing - .5% Staples 1,027,043 Semiconductors & Semiconductor Equipment - 1.6% Texas Instruments 404,412 Software & Services - 3.5% Alphabet, Cl. A 21,957 a 18,552,128 eBay 424,330 a 14,384,787 Oracle 454,550 19,359,284 Teradata 456,000 a 14,181,600 Technology Hardware & Equipment - 5.2% Apple 199,528 27,333,341 Cisco Systems 1,129,417 38,603,473 Corning 732,016 20,210,962 Harris 130,629 14,356,127 Telecommunication Services - 2.7% AT&T 1,250,367 Transportation - 1.5% Delta Air Lines 571,706 Utilities - .8% FirstEnergy 455,913 Total Common Stocks (cost $1,567,184,198) 8 Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $15,990,920) 15,990,920 c Investment of Cash Collateral for Securities Loaned - 1.2% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $21,754,558) 21,754,558 c Total Investments (cost $1,604,929,676) 101.4% Liabilities, Less Cash and Receivables (1.4%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2017, the value of the fund’s securities on loan was $25,945,289 and the value of the collateral held by the fund was $26,557,711, consisting of cash collateral of $21,754,558 and U.S. Government & Agency securities valued at $4,803,153. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 12.8 Energy 12.6 Banks 11.4 Capital Goods 8.8 Food, Beverage & Tobacco 8.2 Health Care Equipment & Services 6.7 Materials 6.1 Technology Hardware & Equipment 5.2 Insurance 5.0 Pharmaceuticals, Biotechnology & Life Sciences 3.9 Media 3.8 Software & Services 3.5 Telecommunication Services 2.7 Money Market Investments 2.0 Semiconductors & Semiconductor Equipment 1.6 Transportation 1.5 Exchange-Traded Funds 1.3 Real Estate 1.2 Food & Staples Retailing 1.1 Utilities .8 Automobiles & Components .7 Retailing .5 † Based on net assets. See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES February 28, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $25,945,289)—Note 1(b): Unaffiliated issuers 1,567,184,198 1,907,048,791 Affiliated issuers 37,745,478 37,745,478 Cash 2,190,916 Receivable for investment securities sold 28,555,653 Dividends and securities lending income receivable 2,877,163 Receivable for shares of Common Stock subscribed 2,338,241 Prepaid expenses 55,321 1,980,811,563 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,206,757 Payable for investment securities purchased 36,201,045 Liability for securities on loan—Note 1(b) 21,754,558 Payable for shares of Common Stock redeemed 2,900,017 Interest payable—Note 2 960 Accrued expenses 306,850 62,370,187 Net Assets ($) 1,918,441,376 Composition of Net Assets ($): Paid-in capital 1,478,283,354 Accumulated undistributed investment income—net 3,108,089 Accumulated net realized gain (loss) on investments 97,185,340 Accumulated net unrealized appreciation (depreciation) on investments 339,864,593 Net Assets ($) 1,918,441,376 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 862,752,223 49,448,212 799,057,772 207,183,169 Shares Outstanding 21,269,866 1,298,451 19,661,818 5,097,970 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended February 28, 2017 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 17,086,090 Affiliated issuers 12,393 Income from securities lending—Note 1(b) 24,128 Total Income 17,122,611 Expenses: Management fee—Note 3(a) 6,439,065 Shareholder servicing costs—Note 3(c) 1,780,894 Distribution fees—Note 3(b) 176,993 Prospectus and shareholders’ reports 76,703 Registration fees 67,530 Directors’ fees and expenses—Note 3(d) 59,760 Custodian fees—Note 3(c) 46,969 Professional fees 37,941 Loan commitment fees—Note 2 23,110 Interest expense—Note 2 1,352 Miscellaneous 18,440 Total Expenses 8,728,757 Less—reduction in expenses due to undertaking—Note 3(a) (1,113,548) Less—reduction in fees due to earnings credits—Note 3(c) (6,851) Net Expenses 7,608,358 Investment Income—Net 9,514,253 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 136,104,890 Net unrealized appreciation (depreciation) on investments 111,731,037 Net Realized and Unrealized Gain (Loss) on Investments 247,835,927 Net Increase in Net Assets Resulting from Operations 257,350,180 See notes to financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2017 (Unaudited) Year Ended August 31, 2016 Operations ($): Investment income—net 9,514,253 22,491,458 Net realized gain (loss) on investments 136,104,890 19,173,104 Net unrealized appreciation (depreciation) on investments 111,731,037 82,566,457 Net Increase (Decrease) in Net Assets Resulting from Operations 257,350,180 124,231,019 Distributions to Shareholders from ($): Investment income—net: Class A (11,206,616) (8,700,408) Class C (290,055) (131,423) Class I (9,313,258) (5,363,362) Class Y (2,700,953) (2,304,293) Net realized gain on investments: Class A (12,942,367) (111,293,637) Class C (742,862) (7,014,133) Class I (9,421,902) (54,195,811) Class Y (2,732,461) (23,284,466) Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold: Class A 44,715,668 62,929,649 Class C 3,375,645 4,750,944 Class I 279,308,075 239,127,465 Class Y 23,464,709 51,388,951 Distributions reinvested: Class A 22,422,052 111,920,429 Class C 805,366 5,546,090 Class I 18,245,284 57,225,539 Class Y 1,787,134 10,295,602 Cost of shares redeemed: Class A (149,421,253) (158,297,103) Class C (8,093,097) (11,949,165) Class I (85,880,130) (154,953,764) Class Y (19,630,022) (89,324,013) Increase (Decrease) in Net Assets from Capital Stock Transactions 131,099,431 128,660,624 Total Increase (Decrease) in Net Assets 339,099,137 40,604,110 Net Assets ($): Beginning of Period 1,579,342,239 1,538,738,129 End of Period 1,918,441,376 1,579,342,239 Undistributed investment income—net 3,108,089 17,104,718 12 Six Months Ended February 28, 2017 (Unaudited) Year Ended August 31, 2016 Capital Share Transactions (Shares): Class A a Shares sold 1,181,829 1,797,542 Shares issued for distributions reinvested 587,272 3,263,943 Shares redeemed (3,853,994) (4,574,517) Net Increase (Decrease) in Shares Outstanding 486,968 Class C Shares sold 91,862 144,175 Shares issued for distributions reinvested 22,427 171,652 Shares redeemed (226,699) (369,177) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 7,359,292 6,926,397 Shares issued for distributions reinvested 477,251 1,667,897 Shares redeemed (2,263,784) (4,606,783) Net Increase (Decrease) in Shares Outstanding 5,572,759 3,987,511 Class Y a Shares sold 598,250 1,539,436 Shares issued for distributions reinvested 46,747 300,076 Shares redeemed (514,325) (2,462,907) Net Increase (Decrease) in Shares Outstanding 130,672 a During the period ended February 28, 2017, 26,193 Class Y shares representing $1,007,499 were exchanged for 26,193 Class I shares and 2,348 Class A shares representing $92,439 were exchanged for 2,344 Class Y shares. During the period ended August 31, 2016, 28,618 Class Y shares representing $996,583 were exchanged for 28,618 Class I shares. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended August 31, Six Months Ended February 28, 2017 Class A Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 36.08 38.49 43.34 37.27 29.28 26.27 Investment Operations: Investment income—net a .19 .50 .33 .35 .40 .30 Net realized and unrealized gain (loss) on investments 5.34 2.41 (.66) 8.03 7.97 2.91 Total from Investment Operations 5.53 2.91 (.33) 8.38 8.37 3.21 Distributions: Dividends from investment income—net (.49) (.39) (.36) (.26) (.38) (.20) Dividends from net realized gain on investments (.56) (4.93) (4.16) (2.05) - - Total Distributions (1.05) (5.32) (4.52) (2.31) (.38) (.20) Net asset value, end of period 40.56 36.08 38.49 43.34 37.27 29.28 Total Return (%) b 15.51 c 8.26 (.90) 23.09 28.82 12.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 d 1.12 1.11 1.12 1.14 1.20 Ratio of net expenses to average net assets .98 d .98 .98 .98 .98 .98 Ratio of net investment income to average net assets 1.00 d 1.42 .81 .88 1.19 1.07 Portfolio Turnover Rate 51.04 c 80.82 96.32 67.00 76.28 95.38 Net Assets, end of period ($ x 1,000) 862,752 842,532 880,116 970,817 1,065,660 875,703 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended February 28, 2017 Year Ended August 31, Class C Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 33.81 36.35 41.17 35.54 27.93 25.05 Investment Operations: Investment income—net a .05 .22 .02 .05 .14 .08 Net realized and unrealized gain (loss) on investments 5.00 2.26 (.61) 7.63 7.62 2.80 Total from Investment Operations 5.05 2.48 (.59) 7.68 7.76 2.88 Distributions: Dividends from investment income—net (.22) (.09) (.07) - (.15) - Dividends from net realized gain on investments (.56) (4.93) (4.16) (2.05) - - Total Distributions (.78) (5.02) (4.23) (2.05) (.15) - Net asset value, end of period 38.08 33.81 36.35 41.17 35.54 27.93 Total Return (%) b 15.09 c 7.46 (1.65) 22.17 27.87 11.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.88 d 1.89 1.87 1.88 1.91 1.97 Ratio of net expenses to average net assets 1.73 d 1.73 1.73 1.73 1.73 1.73 Ratio of net investment income to average net assets .26 d .67 .06 .12 .45 .32 Portfolio Turnover Rate 51.04 c 80.82 96.32 67.00 76.28 95.38 Net Assets, end of period ($ x 1,000) 49,448 47,696 53,226 59,442 50,665 47,824 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2017 Year Ended August 31, Class I Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 36.16 38.58 43.45 37.36 29.34 26.30 Investment Operations: Investment income—net a .24 .58 .43 .47 .48 .37 Net realized and unrealized gain (loss) on investments 5.36 2.42 (.66) 8.03 7.99 2.90 Total from Investment Operations 5.60 3.00 (.23) 8.50 8.47 3.27 Distributions: Dividends from investment income—net (.56) (.49) (.48) (.36) (.45) (.23) Dividends from net realized gain on investments (.56) (4.93) (4.16) (2.05) - - Total Distributions (1.12) (5.42) (4.64) (2.41) (.45) (.23) Net asset value, end of period 40.64 36.16 38.58 43.45 37.36 29.34 Total Return (%) 15.69 b 8.52 (.66) 23.40 29.18 12.57 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .88 c .89 .87 .84 .95 .97 Ratio of net expenses to average net assets .73 c .73 .73 .73 .73 .73 Ratio of net investment income to average net assets 1.27 c 1.67 1.05 1.14 1.45 1.33 Portfolio Turnover Rate 51.04 b 80.82 96.32 67.00 76.28 95.38 Net Assets, end of period ($ x 1,000) 799,058 509,485 389,711 392,260 317,800 179,900 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended February 28, 2017 Year Ended August 31, Class Y Shares (Unaudited) 2016 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 36.16 38.58 43.45 37.36 36.70 Investment Operations: Investment income—net b .24 .59 .44 .32 .08 Net realized and unrealized gain (loss) on investments 5.36 2.41 (.67) 8.18 .58 Total from Investment Operations 5.60 3.00 (.23) 8.50 .66 Distributions: Dividends from investment income—net (.56) (.49) (.48) (.36) - Dividends from net realized gain on investments (.56) (4.93) (4.16) (2.05) - Total Distributions (1.12) (5.42) (4.64) (2.41) - Net asset value, end of period 40.64 36.16 38.58 43.45 37.36 Total Return (%) 15.69 c 8.52 (.66) 23.40 1.80 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .79 d .79 .79 .78 .83 d Ratio of net expenses to average net assets .73 d .73 .73 .73 .73 d Ratio of net investment income to average net assets 1.26 d 1.67 1.07 .87 1.21 d Portfolio Turnover Rate 51.04 c 80.82 96.32 67.00 76.28 Net Assets, end of period ($ x 1,000) 207,183 179,629 215,685 230,522 1 a From July 1, 2013 (commencement of initial offering) to August 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Strategic Value Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 700 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (300 million shares authorized), Class C (100 million shares authorized), Class I (200 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 18 The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: 20 Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 1,869,022,512 - - Equity Securities - Foreign Common Stocks † 13,000,771 - - Exchange-Traded Funds 25,025,508 - - Registered Investment Companies 37,745,478 - - † See Statement of Investments for additional detailed categorizations. At February 28, 2017, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended February 28, 2017, The Bank of New York Mellon earned $4,945 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2017 were as follows: Affiliated Investment Company Value 8/31/2016 ($) Purchases ($) Sales ($) Value 2/28/2017 ($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund, Institutional Shares † 15,350,019 5,306,830 20,656,849 - - Dreyfus Institutional Preferred Government Plus Money Market Fund 1,363,977 185,912,108 171,285,165 15,990,920 .8 Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares † - 174,098,563 152,344,005 21,754,558 1.2 Total † During the period ended February 28, 2017, Dreyfus Institutional Cash Advantage Fund was acquired by Dreyfus Institutional Preferred Money Market Fund. (d) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable 22 provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2017, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. As a result of the fund’s merger with Dreyfus Large Cap Value Fund, capital losses of $2,827,632 are available to offset future realized gains, if any. Based on certain provisions in the Code, the amount of losses which can be utilized in subsequent years is subject to an annual limitation. Of this acquired capital loss, $1,668,025 will expire in fiscal year 2017 and $1,159,607 will expire in fiscal year 2018. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2016 was as follows: ordinary income $25,374,554 and long-term capital gains $186,912,979. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 5, 2016, the unsecured credit facility with Citibank, N.A. was $555 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 28, 2017 was approximately $171,800 with a related weighted average annualized interest rate of 1.59%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from September 1, 2016 through January 1, 2018 to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of Class A, Class C, Class I and Class Y shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .98%, 1.73%, .73% and .73% of the value of the respective class’ average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $1,113,548 during the period ended February 28, 2017. During the period ended February 28, 2017, the Distributor retained $8,116 from commissions earned on sales of the fund’s Class A shares and $245 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended February 28, 2017, Class C shares were charged $176,993 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2017 , Class A and Class C shares were charged $1,080,547 and $58,998, respectively, pursuant to the Shareholder Services Plan. 24 The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2017, the fund was charged $115,164 for transfer agency services and $9,163 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $6,851. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2017, the fund was charged $46,969 pursuant to the custody agreement. During the period ended February 28, 2017, the fund was charged $5,604 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $1,085,112, Distribution Plan fees $28,163, Shareholder Services Plan fees $176,902, custodian fees $72,711, Chief Compliance Officer fees $4,670 and transfer agency fees $43,025, which are offset against an expense reimbursement currently in effect in the amount of $203,826. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2017, amounted to $961,233,987 and $878,396,400, respectively. At February 28, 2017, accumulated net unrealized appreciation on investments was $339,864,593, consisting of $349,370,234 gross unrealized appreciation and $9,505,641 gross unrealized depreciation. 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At February 28, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 26 NOTES 27 NOTES 28 NOTES 29 For More Information Dreyfus Strategic Value Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A:DAGVX Class C:DCGVX Class I:DRGVX Class Y:DRGYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0257SA0217 Dreyfus Structured Midcap Fund SEMIANNUAL REPORT February 28, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 19 FOR MORE INFORMATION Back Cover Dreyfus Structured Midcap Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Structured Midcap Fund, covering the six-month period from September 1, 2016 through February 28, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After rallying in response to stabilizing commodity prices, improving global economic data, and better-than-expected corporate earnings, stocks and corporate-backed bonds generally produced flat returns in September. Meanwhile, U.S. government securities began to give back previous gains in anticipation of higher inflation and short-term interest-rate hikes from U.S. monetary policymakers. Stock prices moderated in the weeks before U.S. elections in November, but equity markets subsequently rallied to a series of new highs over the remainder of the reporting period as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. In the bond market, yields surged higher and prices fell after the election, while lower rated corporate-backed bonds continued to advance in anticipation of a more business-friendly political climate. U.S. political developments and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation March 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2016 through February 28, 2017, as provided by the fund’s Primary Portfolio Managers, C. Wesley Boggs, William S. Cazalet, CAIA, Ronald P. Gala, CFA, Peter D. Goslin, CFA, and Syed A Zamil, CFA, of Mellon Capital Management Corporation, Sub-Investment Adviser Market and Fund Performance Overview For the six-month period ended February 28, 2017, Dreyfus Structured Midcap Fund’s Class A shares produced a total return of 12.77%, Class C shares returned 12.36%, Class I shares returned 12.95%, and Class Y shares returned 13.00%. 1 In comparison, the S&P MidCap 400 ® Index (the “Index”), the fund’s benchmark, produced a total return of 11.37%. 2 Mid-cap stocks achieved solid gains over the reporting period amid expectations of changing fiscal, tax, and regulatory policies under a new presidential administration. Strong relative results in the industrials, real estate, and health care sectors enabled the fund to outperform the Index. As of March 9, 2017, Peter D. Goslin and Syed A. Zamil became primary portfolio managers of the fund. The Fund’s Investment Approach To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in the stocks of companies included in the Index or the Russell Midcap ® Index. We select stocks through a “bottom-up,” structured approach that seeks to identify undervalued securities using a quantitative screening process. This process is driven by a proprietary quantitative model that measures a diverse set of characteristics of stocks to identify and rank stocks based on relative value, momentum/sentiment, and earnings quality measures. Next, we construct the portfolio through a risk-controlled process, focusing on stock selection as opposed to making proactive decisions as to industry and sector exposure. The fund seeks to maintain a portfolio that has exposure to industries and market capitalizations that are generally similar to those of the Index. Finally, within each sector and style subset, the fund will seek to overweight the most attractive stocks and underweight or not hold the stocks that have been ranked least attractive. Economic and Political Developments Drove Stocks Higher U.S. stocks across all capitalization ranges fared well over the reporting period as investors’ risk appetites expanded in anticipation of more business-friendly policies from a newly elected U.S. government. Although the Index declined relatively mildly in advance of the vote in November, the election’s widely unexpected outcome sparked a robust market rally that persisted through the reporting period’s end. In this environment, financial stocks advanced amid expectations that rising interest rates would boost banks’ lending margins. Companies in the materials sector responded positively to firming commodity prices and expectations of greater demand stemming from higher government spending on infrastructure projects. The industrials sector climbed in anticipation of greater infrastructure and military spending. In contrast, the consumer staples and telecommunication services sectors were the only segments of the Index to post negative absolute returns as fixed-income securities became more competitive with dividend-paying stocks in a rising-interest-rate environment. 3 DISCUSSION OF FUND PERFORMANCE (continued) Mid-cap stocks produced higher returns than their large-cap counterparts, but they generally trailed small-cap stocks over the reporting period. Security Selection Strategy Produced Positive Results The fund’s stock selection strategy enabled it to produce higher returns than the Index over the reporting period. While results in the industrials, real estate, and health care sectors proved especially strong, none of the individual holdings comprising these industry groups ranked among the fund’s top individual performers. Rather, each of these areas benefited from broad-based outperformance. Among individual stocks, the fund achieved particularly strong relative results from software developer Mentor Graphics, which agreed to be acquired at a substantial premium to its stock price at the time. Banking institution East West Bancorp gained value after reporting better-than-expected earnings over consecutive quarters. Steelmaker and recycler Commercial Metals advanced in anticipation of greater infrastructure spending and the possibility that import tariffs could make their products more competitive in domestic markets. Financial services provider Primerica climbed along with other financial companies amid expectations of reduced regulatory burdens. The fund’s investment process was less effective in the energy sector, where fuel logistics company World Fuel Services twice reported disappointing quarterly earnings and lowered its full-year guidance to analysts. Bedding producer Tempur Sealy International announced a contract termination with a U.S. mattress retailer and reduced its future earnings guidance. Sprouts Farmers Market posted weaker-than-expected quarterly earnings in a challenging business environment for food retailers. Despite reporting better-than-expected quarterly earnings, real estate investment trust Weingarten Realty Investors declined in an otherwise strong sector for the fund. Finally, the fund’s holdings in the utilities sector produced relatively disappointing results when dividend-paying stocks generally fell out of favor with investors. Maintaining a Disciplined Investment Process As of the reporting period’s end, our quantitative models have continued to identify what we believe are attractive investment opportunities across a broad spectrum of mid-cap companies and industry groups. Indeed, recent bouts of volatility have provided opportunities to purchase the stocks of companies ranked highly by our process. When the fund’s holdings reach what we perceive to be fuller valuations, we expect to replace them with high-quality companies that display then-currently attractive valuations in our model. In addition, we continue to maintain a broadly diversified portfolio. March 15, 2017 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — The S
